 

Exhibit 10.1

 

 

 

 

 

September 4, 2007

 

 

James Schermerhorn

130 Crawford Road

Downingtown, PA 19335

 

Dear Jim:

 

                On behalf of the Board of Directors, we are pleased to offer you
the following retention incentive opportunity based on your continued employment
with the Bank on the terms outlined below:

 

                1.             If you remain employed in your present position
through the last day of the month in which you attain age 65, we will pay you a
retention incentive of $130,000, less applicable tax withholding. Such payment
will be made in a lump sum not later than thirty (30) days after the date you
become entitled to payment.

 

                2.             If, prior to the scheduled payment date, you
terminate employment by reason of your death or disability (as defined below) or
if we terminate your employment without cause (as defined below), we will pay
you (or your estate) the retention incentive amount not later than thirty (30)
days after your termination date.

 

                3.             Notwithstanding anything in this letter to the
contrary, we reserve the right to terminate your employment for cause (as
defined below) at any time, in which case you will not be entitled to any
retention incentive payment.

 

                4.             You agree that amount of the retention incentive
will not be considered for purposes of determining your allocation, contribution
or benefit under any other plan or program sponsored by Fox Chase Bank

 

                5.             For purposes of this letter, the terms “cause”
and “disability” shall have the same meaning as under the Fox Chase Bancorp,
Inc. 2007 Equity Incentive Plan.

 

                We believe this incentive opportunity is well deserved and is a
reflection of the fact that you have been integral to the successful operation
of Fox Chase Bank.  Please acknowledge your acceptance of the terms and
conditions described in the letter in the place provided below.

 

 

Sincerely,

 

 

 

/s/ Thomas M. Petro

 

 

 

Thomas M. Petro

 

President & CEO

Accepted and Agreed

 

/s/ James Schermerhorn

 

 

Date: September 6, 2007

 

--------------------------------------------------------------------------------